DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 
Claims 1, 2, 5-8, 11, 12, 14 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (Patent No. US 8,725,756 B1, hereinafter “Garg”) in view of Parikh et al. (Pub. No. US 2009/0070299 A1, hereinafter “Parikh”) further in view of Lamping et al. (Patent No. US 7,636,714 B1, hereinafter “Lamping”). 
Regarding claim 1, Garg teaches:
storing one or more session logs including query data from search queries received from users of the system, (Garg – the query log data store contains previous session data [Col. 1 lines 28-33, Col. 6 lines 18-26, Col. 7 lines 47-49].)
wherein the query data comprises feedback from the users regarding results received by the users from the system in response to the search queries (Garg - query log includes historical query data from previous sessions [Col. 8 lines 37-50].) 
analyzing the query data to formulate one or more groups of synonym candidates, (Garg – the session based suggestion module can identify as similar, those previous search sessions which include a threshold percentage match between the search queries of the current 
receiving a first search query from a user interface of an electronic device of a user during a session (Garg – a search query is received [Col. 6 lines 20-22, see Fig. 6 605].) 
Garg does not appear to teach:
wherein each synonym in the one or more groups of synonym candidates is categorized in one or more synonym candidate categories
categorizing the first search query into a search query category
selecting a first group of synonym candidates from the one or more groups of synonym candidates, wherein the first group of synonym candidates has one or more synonyms with at least a synonym candidate category of the one or more synonym candidate categories that matches the search query category of the first search query
reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms such that each synonym in the first set of synonyms is categorized in the synonym candidate category that matches the search query category of the search query, wherein the at least one synonym candidate removed from the first group of synonym candidates is not categorized in the synonym candidate category
submitting to a search engine the first set of synonyms matching the first search query
and in response to receiving the first search query and further in response to submitting the search engine the first set of synonyms, transmitting search results of the search engine to the user interface of the electronic device of the user
However, Parikh teaches:
wherein each synonym in the one or more groups of synonym candidates is categorized in one or more synonym candidate categories (Parikh – the relationship identification module accesses attributes from items associated with query results, where an attribute may be a category assigned to the item. Queries may be related to each other by the relationship identification module based on a comparison of the attributes [0061-0062]. Examiner interprets that a query is assigned to a category based on the relationship identification module’s identification of the query’s associated item.) 
categorizing the first search query into a search query category (Parikh – the relationship identification module accesses attributes from items associated with query results, where an attribute may be a category assigned to the item. Queries may be related to each other by the relationship identification module based on a comparison of the attributes [0061-0062]. An item may include a good or service [0030]. Examiner interprets that a query is assigned to a category based on 
selecting a first group of synonym candidates from the one or more groups of synonym candidates, wherein the first group of synonym candidates has one or more synonyms with at least a synonym candidate category of the one or more synonym candidate categories that matches the search query category of the first search query (Parikh – queries from different search sessions are compared, and queries from different sessions may be matched (i.e. selected) based on a relationship between the queries. For example, where a first and second query are from a single search session, and a third and fourth query are from another search session, a comparison is made to identify a match between at least two queries [0054-0055]. A relationship is identified by comparing attributes, where an attribute may be a category assigned to the item returned from a search using the corresponding query [0061-0062]. The relationship identification module associates a first and second query [0054], where the relationship identification module may infer relationships between queries based on shared attributes [0033]. The relationship identification module may identify a match between the second and third query, and relate the first query to the fourth query based on that match [0055]. Examiner interprets that in the example in [0055], the first query which is related to the fourth query discloses the search query. Examiner also interprets that the first and second 
reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms such that each synonym in the first set of synonyms is categorized in the synonym candidate category that matches the search query category of the search query, wherein the at least one synonym candidate removed from the first group of synonym candidates is not categorized in the synonym candidate category (Parikh – the relationship identification module creates a new relationship between the first query and the fourth query [0055]. Examiner interprets that the relationship between the first and fourth query discloses a unique set.) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Garg and Parikh before them, to modify the system of Garg of storing sessions logs including query data from search queries, analyzing the query data to formulate one or more groups of synonym candidates and receiving a first search query with the teachings of Parikh of categorizing groups of synonym candidates into synonym candidate categories, categorizing the first search query into a search query category, 
Garg modified by Parikh does not appear to teach:
submitting to a search engine the first set of synonyms matching the first search query
and in response to receiving the first search query and further in response to submitting the search engine the first set of synonyms, transmitting search results of the search engine to the user interface of the electronic device of the user
However, Lamping teaches:
submitting to a search engine the first set of synonyms matching the first search query (Lamping – the original query may be modified by replacing the phrase with a synonym or a disjunction of the original phrase and a synonym when producing search results for the query [Col. 5 lines 52-57].) 
and in response to receiving the first search query and further in response to submitting the search engine the first set of synonyms, transmitting search results of the search engine to the user interface of the electronic device of the user (Lamping – search results are presented to the user [Col.12 lines 21-38].)  

	Claim 11 corresponds to claim 1 and is rejected accordingly. 
Regarding claim 2, Garg teaches:
wherein the query data further comprises search results viewed by a user (Garg – query log includes historical query data from previous sessions [Col. 8 lines 37-50].)  
	Claim 12 corresponds to claim 2 and is rejected accordingly. 
Regarding claim 5, Garg does not appear to teach:
filter a particular group of synonym candidates of the one or more groups of synonym candidates by: tying each synonym candidate of 
comparing the search query category of the search query with the respective synonym candidate category of each synonym candidate of the particular group of synonym candidates
and removing the synonym candidate from the particular group of synonym candidates to form the first set of synonyms with each synonym in the first set of synonyms being tied to a set category that is common with the search query category of the search query
However, Parikh teaches:
filter a particular group of synonym candidates of the one or more groups of synonym candidates by: tying each synonym candidate of the particular group of synonym candidates to a respective synonym candidate category (Parikh – the relationship identification module accesses attributes from items associated with query results, where an attribute may be a category assigned to the item. Queries may be related to each other by the relationship identification module based on a comparison of the attributes [0061-0062]. Examiner interprets that a query is assigned to a category based on the relationship identification module’s identification of the query’s associated item.) 
comparing the search query category of the search query with the respective synonym candidate category of each synonym candidate of the particular group of synonym candidates (Parikh 
and removing the synonym candidate from the particular group of synonym candidates to form the first set of synonyms with each synonym in the first set of synonyms being tied to a set category that is common with the search query category of the search query (Parikh – the relationship identification module creates a new relationship between the first query and the fourth query [0055]. Examiner interprets that the relationship between the first and fourth query discloses a unique set.)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Garg, Parikh and Lamping before them, to modify the system of Garg, Parikh and Lamping of storing sessions logs including query data from search queries, analyzing the query data to formulate one or more groups of synonym candidates, categorizing groups of synonym candidates into synonym candidate categories, receiving a first search query, categorizing the first search query into a search query category, selecting a first group of synonym candidates that matches the search query category of the first search query, reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms, submitting a first set of synonyms matching the first search query to a search engine and transmitting search results to a user interface with the teachings of Parikh of filter a particular group of synonym candidates of the one or more groups of synonym candidates by: tying each synonym candidate of the particular group of synonym candidates to a respective synonym candidate category, comparing the search query category of the search query with the respective synonym candidate category of each synonym candidate of the particular group of synonym candidates, and removing the 
	Claim 15 corresponds to claim 5 and is rejected accordingly. 
Regarding claim 6, Garg teaches:
collect the query data of each session log of the plurality of session logs from a corresponding session; and organize the query data of each session log into the plurality of session logs (Garg – the session-based suggestion module can retrieve query log information from a query log store. If the query log information has not previously been organized by session, the session-based suggestion module can organize the query log information into a number of previous sessions [Col. 6 lines 18-23].)  
Claim 16 corresponds to claim 6 and is rejected accordingly. 
Regarding claim 7, Garg teaches:
determine a frequency of a particular query change made by the user of the search engine (Garg – the session-based suggestion module derives the query suggestions based upon the most frequently used search queries which follow query A (QA) and query B (QB) in the retrieved sessions [Col. 7 lines 27-33].)  
Claim 17 corresponds to claim 7 and is rejected accordingly. 

filter a particular group of synonym candidates of the one or more groups of synonym candidates by: collecting data about the search query category during the session
and determining a frequency of an item being selected having the synonym candidate category that is common with the search query category of the search query
However, Parikh teaches:
filter a particular group of synonym candidates of the one or more groups of synonym candidates by: collecting data about the search query category during the session (Parikh – the relationship identification module accesses attributes from items associated with query results, where an attribute may be a category assigned to the item. Queries may be related to each other by the relationship identification module based on a comparison of the attributes [0061-0062]. An item may include a good or service [0030]. Examiner interprets that a query is assigned to a category based on the relationship identification module’s identification of the query’s associated item.) 
and determining a frequency of an item being selected having the synonym candidate category that is common with the search query category of the search query (Parikh – each node in the query network graph may also include information about the frequency of the query [0079].)  

Claim 18 corresponds to claim 8 and is rejected accordingly. 
Regarding claim 14, Garg teaches:
determining a number of times the synonym candidate pair appears in a group of synonym candidates of the one or more groups of synonym candidates; when the number of times a particular synonym candidate pair appears in the group of synonym candidates is determined to exceed a predetermined threshold, retaining the particular synonym candidate pair in the group of synonym candidates; or when the number of times the particular synonym candidate pair appears in the group of synonym candidates is determined to fall below the predetermined threshold, removing the particular synonym candidate pair from the group of synonym candidates (Garg – most frequently used follow-up queries can be identified, and the frequency can be compared to a threshold frequency prior to determining whether to suggest the follow-up query to the user [Col. 9 lines 60-67].)  
Claims 3, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Parikh further in view of Lamping further in view of Gupta et al. (Pub. No. US 2012/0166468 A1, hereinafter “Gupta”).
Regarding claim 3, Garg teaches:
searching the one or more session logs for search terms in the query data that match the search query (Garg – previous search sessions that include the users queries are identified [Col. 9 lines 34-40].) 
analyzing the query data of the session log of the plurality of session logs to formulate a plurality of groups of synonym candidates (Garg – the session based suggestion module can identify as similar, those previous search sessions which include a threshold 
and identifying one or more synonym candidates from the plurality of groups of synonym candidates based on at least the search engine performing a first search based on a first search query and the search engine performing a second search based on a second search query within a single session of the plurality of session logs, wherein the first search query was changed to form the second search query during the single session from the plurality of session logs, wherein the first search query and the second search query comprise the feedback, and wherein the first search query and the second search query are configured to form a synonym candidate pair (Garg – previous search sessions can be required to include the first and second search queries contiguously and in the same order as the current session [Col. 9 lines 40-43]. Follow-up search queries can be aggregated, and include those queries immediately following the first and second search queries from the similar previous search sessions [Col. 9 lines 47-53]. Examiner interprets that a follow-up search queries disclose a synonym candidate pair.)  
Garg does not appear to teach:
tying the search query to the search query category comprising a product, a service, or a point of interest linked to a particular category path of one or more category paths collected by the one or more processors and stored in a database, wherein the one or more category paths are tied to internet links
dynamically updating the one or more session logs by removing each session log from the database after a preset amount of time
However, Parikh teaches:
tying the search query to the search query category comprising a product, a service, or a point of interest linked to a particular category path of one or more category paths collected by the one or more processors and stored in a database, wherein the one or more category paths are tied to internet links (Parikh – the relationship identification module accesses attributes from items associated with query results, where an attribute may be a category assigned to the item. Queries may be related to each other by the relationship identification module based on a comparison of the attributes [0061-0062]. An item may include a good or service [0030]. Examiner interprets that a query is assigned to a category based on the relationship identification module’s identification of the query’s associated item.) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Garg, Parikh and Lamping before them, to modify the system of Garg, Parikh and 
Garg modified by Parikh and Lamp does not appear to teach:
dynamically updating the one or more session logs by removing each session log from the database after a preset amount of time
However, Gupta teaches:
dynamically updating the one or more session logs by removing each session log from the database after a preset amount of time (Gupta – sessions may be deleted after expiration of a time threshold [0115].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Garg, Parikh, Lamping and Gupta before them, to modify the system of Garg, Parikh and Lamping of storing sessions logs including query data from search queries, analyzing the query data to formulate one or more groups of synonym candidates, categorizing groups of synonym candidates into synonym candidate categories, receiving a first search query, categorizing the first search query into a search query category, selecting a first group of synonym candidates that matches the search query category of the first search query, reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms, submitting a first set of synonyms matching the first search query to a search engine, transmitting search results to a user interface, searching the one or more session logs for search terms in the query 
Claim 13 corresponds to claim 3 and is rejected accordingly. 
Regarding claim 4, Garg teaches:
determine a number of times the synonym candidate pair appears in a group of synonym candidates of the one or more groups of synonym candidates; when the number of times a particular synonym candidate pair appears in the group of synonym candidates is determined to exceed a predetermined threshold, retain the particular synonym candidate pair in the group of synonym candidates; or when the number of times the particular synonym candidate pair appears in the group of synonym candidates is determined to fall below the predetermined threshold, remove the particular synonym candidate pair from the group of synonym candidates (Garg – most frequently used follow-up queries can be identified, and the frequency can be compared to a threshold frequency prior to determining whether to suggest the follow-up query to the user [Col. 9 lines 60-67].)  
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Parikh further in view of Lamping further in view of Mysen et al. (Patent No. US 8,027,990 B1, hereinafter “Mysen”) further in view of Thambiratnam et al. (Pub. No. US 2012/0226696 A1, hereinafter “Thambiratnam”).
Regarding claim 9, Garg does not appear to teach:
filter a particular group of synonym candidates of the one or more groups of synonym candidates by at least one of: removing the at least one synonym candidate from the particular group of synonym candidates that has a spelling error
or removing the at least one synonym candidate from the particular group of synonym candidates that qualifies as a stemming query of 
or removing the at least one synonym candidate from the particular group of synonym candidates that qualifies as a corner query
However, Parikh teaches:
filter a particular group of synonym candidates of the one or more groups of synonym candidates by at least one of: removing the at least one synonym candidate from the particular group of synonym candidates that has a spelling error (Parikh – misspelled queries do not have any connections in the query network graph, where the graph indicates relationships between queries [0044], [0046].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Garg, Parikh and Lamping before them, to modify the system of Garg, Parikh and Lamping of storing sessions logs including query data from search queries, analyzing the query data to formulate one or more groups of synonym candidates, categorizing groups of synonym candidates into synonym candidate categories, receiving a first search query, categorizing the first search query into a search query category, selecting a first group of synonym candidates that matches the search query category of the first search query, reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms, submitting a first set of synonyms matching the first search query to a search engine and transmitting search results 
Garg modified by Parikh and Lamping does not appear to teach:
or removing the at least one synonym candidate from the particular group of synonym candidates that qualifies as a stemming query of another synonym candidate of the particular group of synonym candidates
or removing the at least one synonym candidate from the particular group of synonym candidates that qualifies as a corner query
However, Mysen teaches:
or removing the at least one synonym candidate from the particular group of synonym candidates that qualifies as a stemming query of another synonym candidate of the particular group of synonym candidates (Mysen – [Col. 6 lines 14-18]. 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Garg, Parikh, Lamping and Mysen before them, to modify the system of Garg, Parikh and Lamping of storing sessions logs including query data from search queries, analyzing the query data to formulate one or more groups of synonym candidates, 
Garg modified by Parikh, Lamping and Mysen does not appear to teach:
or removing the at least one synonym candidate from the particular group of synonym candidates that qualifies as a corner query
However, Thambiratnam teaches:
or removing the at least one synonym candidate from the particular group of synonym candidates that qualifies as a corner query (Thambiratnam – empty web queries are removed from a plurality of web queries [0049])  

	Claim 19 corresponds to claim 9 and is rejected accordingly.
s 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Parikh further in view of Lamping further in view of Mysen further in view of Mishne et al. (Pub. No. US 2012/0084297 A1, hereinafter “Mishne”).
	Regarding claim 10, Garg modified by Parikh and Lamping does not appear to teach:
filter a particular group of synonym candidates of the one or more groups of synonym candidates by at least one of: removing the at least one synonym candidate from the particular group of synonym candidates that is mutually non-exclusive from another synonym candidate of the particular group of synonym candidates
or removing the at least one synonym candidate from the particular group of synonym candidates that has an edit distance of three or more characters or letters from another synonym candidate of the particular group of synonym candidates
However, Mysen teaches:
filter a particular group of synonym candidates of the one or more groups of synonym candidates by at least one of: removing the at least one synonym candidate from the particular group of synonym candidates that is mutually non-exclusive from another synonym candidate of the particular group of synonym candidates (Mysen – [Col. 6 lines 14-18].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Garg, 
Garg modified by Parikh, Lamping and Mysen does not appear to teach:
or removing the at least one synonym candidate from the particular group of synonym candidates that has an edit distance of three or more characters or letters from another synonym candidate of the particular group of synonym candidates
However, Mishne teaches:
or removing the at least one synonym candidate from the particular group of synonym candidates that has an edit distance of three or more characters or letters from another synonym candidate of the particular group of synonym candidates (Mishne – a query suggestion may be removed from a pair of query suggestions that are considered similar based on the edit distance between the two [0065].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Garg, Parikh, Lamping, Mysen and Mishne before them, to modify the system of Garg, Parikh, Lamping and Mysen of storing sessions logs including query data from search queries, analyzing the query data to formulate one or more groups of synonym candidates, categorizing groups of synonym candidates into synonym candidate categories, filter a particular group of synonym candidates of the one or more groups of synonym candidates by at least one of: removing the at least one synonym candidate from the particular group of synonym candidates that is mutually non-exclusive from another synonym candidate of the particular group of synonym candidates, receiving a first search query, categorizing the first search query into a search query category, selecting a first group of synonym candidates that matches the search query category of the first search query, reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms, submitting a first set of synonyms matching the first search query to a search engine and transmitting search results to a user interface with the teachings of Mysen of removing the at 
Claim 20 corresponds to claim 10 and is rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166